Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 04/15/2021 and 08/10/2021 were filed and entered into record.  Claims 1-3, 8-10, 14-15 and 17.  Claims 1-20 remains pending.

Response to Arguments
Regarding to specification objection, Examiner withdraws said rejection due to proper amendment to the specification.
Regarding to claims 1-20 rejections with double patenting, Examiner withdraws said rejections due to terminal disclaimer filed.
Regarding to claims 1-20 rejection under 35 USC 112a and 112b, Applicant argued on page 8
“Withdrawal of this rejection is respectfully requested in view of the herein amendments. It is noted that the term access point is well known in the art, and that an access point is a device. It is permissible to include inherent descriptors in claims. Nevertheless, claims have been amended herein to expedite favorable prosecution”.
Applicant’s argument has been fully considered and it is persuasive, Examiner withdraws said rejections.
Regarding to claims 1-20 rejection under 35 USC 102(a)(1), Applicant argued on page 9
Withdrawal of this rejection is respectfully requested for at least the following reasons. Wang does not disclose an access point, let alone an access point that performs the functionalities recited in the subject claims. The Office Action references a server rather than any access point”.
Applicant’s argument has been fully considered and it is persuasive, Examiner withdraws said rejections.  Based on Merriam-Webster, access point is a stand-alone device or computer that allows wireless devices (such as laptop computers) to connect to and communicate with a wired computer network.  Wang does not disclose a control server or controller that can operate as access point devices.  Therefore, Examiner withdraws said rejection.

Terminal Disclaimer
The terminal disclaimer filed on 04/15/2021 and 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,797,785 and 10,677,662 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2
the communication[[s]] between the environmental surveillance computing system and
Line 7 - release the control of the actuator to the environmental surveillance computing
Claim 9
Line 2 - in response to the communication[[s]] between the environmental surveillance computing
Line 6 - releasing, by the access point, the control of the actuator to the environmental
Claim 15
Line 4 - using [[an]]the access point to:
Claim 16
Line 3 - in response to the communication[[s]] between the environmental surveillance computing system and
Line 7 - releasing the control of the actuator to the environmental surveillance computing

Allowable Subject Matter
Claims 1-20 allowed
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 1, the prior art of record does not teach or suggest the claimed invention having “in response to communication between the environmental surveillance computing system and the access point being interrupted: store additional environmental data from the sensor manager during the interruption; assume control of the actuator from the environmental surveillance computing system, and control the actuator to trigger the alarm in response to detection of the reference environmental condition within the monitored environment”.
Regarding claims 2-7, the claims have been found allowable due to their dependencies to claims 1 above.
Regarding to claim 8, the prior art of record does not teach or suggest the claimed invention having “in response to communication between the environmental surveillance computing system and the access point device being interrupted: store additional environmental data from the sensor manager during the interruption; assume control of the actuator from the environmental surveillance computing system, and control the actuator to trigger the alarm in response to detection of the reference environmental condition within the monitored environment”.
Regarding claims 8-14, the claims have been found allowable due to their dependencies to claims 8 above.
Regarding to claim 15, the prior art of record does not teach or suggest the claimed invention having “in response to communication between the environmental surveillance computing system and the access point device being interrupted: store additional environmental data from the sensor manager during the interruption; assume control of the actuator from the environmental surveillance computing system, and control the actuator to trigger the alarm in response to detection of the reference environmental condition within the monitored environment”.
Regarding claims 16-20, the claims have been found allowable due to their dependencies to claims 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862